Citation Nr: 9928931	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-18 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 
30 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to 
October 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1998 determination of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office.  The 
case was subsequently transferred to the Fort Harrison, 
Montana, VA Medical and Regional Office Center (RO).  

Initially, the Board notes that this case involves an appeal 
as to the initial rating of the veteran's post-traumatic 
stress disorder (PTSD), rather than an increased rating claim 
where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(holding that in initial rating cases, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings).


FINDINGS OF FACT

1.  The probative medical evidence shows that the veteran had 
preexisting hearing loss of the left ear at the time of his 
enlistment into active service.  

2.  Evidence of an enemy mortar causing fragment wounds to 
the veteran's head constitutes symptomatic manifestations of 
a preexisting disease or injury during or proximately 
following action with the enemy.  

3.  Evidence of hearing acuity of 15/15 upon spoken and 
whispered voice testing at the time of the veteran's 
separation from military service does not constitute clear 
and unmistakable evidence to rebut the presumption of 
aggravation with respect to the veteran's preexisting hearing 
loss of the left ear.

4.  The claims for service connection for hearing loss of the 
right ear and tinnitus are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.

5.  The veteran's PTSD is manifested by symptomatology which 
more nearly approximate occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, chronic sleep 
impairment, and mild memory loss.


CONCLUSIONS OF LAW

1.  Hearing loss of the left ear was aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1998).

2.  The claims for service connection for hearing loss of the 
right ear and tinnitus are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The criteria for an initial evaluation in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
bilateral hearing loss and tinnitus.  

Factual Background

The service medical records show that the veteran had hearing 
loss of the left ear on entrance to military service.  


The August 1967 report of medical examination upon enlistment 
shows that pure tone thresholds, in decibels following 
conversion from American Standards Association (ASA) to ISO 
(International Standards Organization) units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
35
10
10
10
10
15
LEFT
20
25
50
70
60
75

The service medical records show that the veteran was 
examined in March 1968.  The report shows an assessment of 
hearing loss of the left ear.  The report of medical 
examination at separation in October 1969 shows that hearing 
acuity was not measured using an audiometer.  Rather, the 
report shows that hearing was 15/15 in both ears using spoken 
and whispered voice.  

The veteran reported bilateral progressive high-frequency 
hearing loss due to noise exposure during service.  He also 
reported occasional tinnitus, bilateral, of uncertain onset.  
On the audiological evaluation in May 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
60
60
LEFT
40
45
95
105+
105+

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 82 percent in the left ear.


The examiner noted upon review of the claims file that some 
hearing loss was present in the left ear at enlistment and 
further noted that no tests were found from the time of entry 
until discharge from service.  The examiner opined that it 
was not possible to determine whether his hearing loss 
worsened by the time of separation.  


Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has articulated the requirements 
for a well grounded claim for service connection as follows: 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and, (3) 
medical evidence of a nexus between the claimed inservice 
injury or disease and a current disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  Where the determinant issue involves a 
question of medical diagnosis or medical causation, medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit, 5 Vet. App. at 93.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1995).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153;  
38 C.F.R. § 3.306(a).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153;  38 C.F.R. § 3.306(a)-(b).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the veteran's service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("[p]roof of 
direct service connection...entails proof that exposure during 
service caused the malady that appears many years later"); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992) ("even though 
a veteran may not have had a particular condition diagnosed 
in service, or for many years afterwards, service connection 
can still be established"); Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The Board notes that 38 U.S.C.A. § 1154(b) only 
pertains to what may have occurred during combat in service; 
medical evidence of a nexus between the current disability 
and the disease or injury in combat is still required for a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521, 
524 (1996).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Analysis
Hearing loss of the left ear

Initially, the Board notes that the veteran's service medical 
records show that he had a disability due to impaired hearing 
in the left ear as defined by VA criteria upon enlistment in 
August 1967.  The veteran's report of medical examination 
dated in August 1967 shows that he had auditory thresholds 
above 40 at 2000, 3000, and 4000 Hertz in the left ear.  See 
38 C.F.R. § 3.385.  

A preexisting disability will be considered to have been 
aggravated by active service where there is an increase in 
disability during service.  38 C.F.R. § 3.306(a).  In the 
instant case, the probative medical evidence does not show an 
increase in disability during the veteran's service.  The VA 
examiner in June 1998 found that it was not possible to 
determine whether the veteran's hearing worsened by the time 
of separation.

The regulations also provide that due regard will be given 
the places, types, and circumstances of service and 
particular consideration will be accorded combat duty and 
other hardships of service.  The development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy or following a 
status as a prisoner of  war will establish aggravation of a 
disability.  38 C.F.R. § 3.306(b)(2) (emphases added).  

In this regard, the evidence of record shows that the veteran 
was treated during service in May 1969 for fragment wounds on 
the back of the head resulting from enemy mortar.  The 
veteran also reported noise exposure during service in his 
June 1998 VA audiology examination.  The Board finds that the 
acoustic trauma resulting from the veteran's mortar attack 
constitutes symptomatic manifestations of a preexisting 
disease during or proximately following action with the enemy 
as defined by the regulation with respect to the veteran's 
preexisting left ear hearing loss.  Hence, as provided by 
regulation the development of such symptomatic manifestations 
will establish aggravation of a disability.  

The Board further finds that normal spoken and whispered 
voice testing shown by the report of medical examination at 
separation to be 15/15 in the left ear does not constitute 
clear and unmistakable evidence to rebut the presumption of 
aggravation.  The VA examiner in June 1998 noted that no 
tests were found in the service medical records following the 
audiometer findings at enlistment.  

Based upon the spoken and whispered voice testing, the 
examiner was unable to determine whether the left ear hearing 
loss had worsened during service.  Thus, the hearing tests at 
separation do not constitute clear and convincing evidence 
and are insufficient to rebut the presumption of aggravation.

For these reasons and bases, the Board finds that the 
preexisting hearing loss of the left ear was aggravated 
during the veteran's military service.  38 C.F.R. §§ 3.303, 
3.306(b).

Hearing loss of the right ear and tinnitus

The Board finds that the veteran's claims of service 
connection for hearing loss of the right ear and tinnitus are 
not well grounded.  To reiterate, the requirements for a well 
grounded claim for service connection are as follows: (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and, (3) medical 
evidence of a nexus between the claimed inservice injury or 
disease and a current disability.  See Caluza, 7 Vet. App. at 
506.  

Although the record contains lay evidence of an injury in the 
form of acoustic trauma provided by the veteran, the evidence 
of record regarding the veteran's disorders do not establish 
the third requirement, that is, medical evidence of a nexus 
between the claimed inservice injury or disease and the 
current hearing loss of the right ear and tinnitus.  Caluza, 
supra.  

The record does not contain competent medical nexus evidence 
linking the veteran's inservice noise exposure to his current 
hearing loss of the right ear and bilateral tinnitus.  A 
review of the statement of the VA examiner in June 1999 does 
not show that either hearing loss of the right ear or 
tinnitus is the result of the veteran's inservice noise 
exposure.  The Board notes that the veteran's lay testimony 
does not constitute competent medical nexus evidence to 
establish that either hearing loss of the right ear or 
tinnitus is linked to inservice noise exposure.  

Generally speaking, lay persons are not competent to offer 
evidence that requires medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (holding that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  Neither is 
the Board competent to supplement the record with its own 
opinions where competent medical evidence is required.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board notes, however, that evidence of a nexus between an 
inservice injury and a current disability may be provided by 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Competent 
medical evidence must relate the present condition to the 
continuity of symptomatology.  Savage, supra.  

Under these circumstances, the Board finds that the claim is 
not well grounded because the question of whether there is a 
relationship between the current hearing loss of the right 
ear and tinnitus, and the continuity of symptomatology 
demonstrated involves a medical question.  The veteran, as a 
lay person, is not competent to offer such a medical 
conclusion.  See Grottveit and Espiritu, supra.  

Here, continuity of symptomatology cannot be used to well 
ground the claim without competent medical evidence that 
links the asserted right ear hearing loss and tinnitus 
symptomatology to the current diagnoses.  The record does not 
contain such medical evidence.  

For these reasons and bases, the Board finds that the absence 
of competent medical evidence establishing a nexus between 
the veteran's current right ear hearing loss and tinnitus and 
his inservice noise exposure or a nexus between the current 
disorders and the continuity of symptomatology renders his 
claims not well grounded.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claims.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

The Board also notes that the United States Court of Appeals 
for the Federal Circuit found that 38 U.S.C. § 5107(a) 
indicates that giving the benefit of the doubt to a claimant 
does not relieve the claimant of carrying the burden of 
establishing a well grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997) cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  Hence, the doctrine of the 
benefit of the doubt is inapplicable in those instances where 
the claim is not plausible.  

In this regard, the Court of Appeals held that 38 U.S.C. 
§ 5107(a) requires a claimant to submit and establish a well 
grounded claim before VA is required to provide assistance to 
a claimant in developing facts underlying the claim.  Epps v. 
Gober, 126 F.3d at 1469.


II.  Entitlement to an initial evaluation 
in excess of 30 percent for PTSD.

Factual Background

VA medical records show that the veteran was admitted in the 
chemical dependence treatment unit in November 1992.  The 
diagnoses were alcohol and drug dependence.  

The examiner in a May 1998 VA examination noted that the 
veteran expressed himself adequately during the examination.  
The veteran reported that he had been a general laborer and a 
factory worker most of his life.  He acknowledged that his 
drug and alcohol abuse caused him to lose jobs.  

The veteran reported that he last worked as a maintenance 
person, at which time he worked approximately 72 hours a 
week.  He described being married five times to four 
different women and reported that he had been married to his 
current wife for five years.  The veteran reported that he 
did not have any friends nor wanted any.  On mental status 
examination, the veteran had difficulty with serial sevens 
and was able to recall three items after 5 minutes.  The 
examiner opined that the veteran would exhibit some cognitive 
deficits upon more structured testing.  The examination 
report shows that the examiner administered several 
psychological tests.  The diagnoses were PTSD, marijuana 
dependence, reportedly in remission, and alcohol dependence 
in remission.  The examiner found that the current stressors 
appeared to be unemployment and financial difficulties.  He 
also noted that the global assessment of functioning (GAF) 
score as a result of PTSD equaled 65, and as a result of PTSD 
and substance dependence, equaled 55.  

The veteran's private outreach counselor reported in a 
November 1998 letter that the veteran's adjustment to 
civilian life following service was fraught with personal 
setbacks as shown by having been married and divorced four 
times and having over twenty jobs.  The counselor reported 
that the veteran was currently separated from his wife and 
children.  He opined that the jobs were lost due to authority 
figure issues and abuse of alcohol.  The counselor identified 
manifestations of depression, anger, survival guilt, 
flashbacks, intrusive thoughts, avoidance feelings, sleep 
disturbance, anxiety reactions, and alcohol dependence.  The 
counselor noted that the veteran's anxiety level was 
currently high.  The diagnosis was chronic delayed PTSD, with 
considerable industrial impairment.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  


Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that revised rating criteria for mental 
disorders became effective on November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996).  In this regard, the Board notes that the 
veteran filed his claim in March 1998.  

PTSD is evaluated pursuant to the provisions contained in 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the revised 
criteria, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.


Under the revised criteria, a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

Analysis

The Board finds that the veteran has presented a well-
grounded claim for an increased rating for his service-
connected disability within the meaning of 38 U.S.C.A. § 
5107(a).  

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

Following a review of the medical evidence of record, the 
Board finds that the veteran's disability picture more nearly 
approximates the criteria required for an evaluation of 
30 percent.  In order to receive the next higher evaluation 
of 50 percent, the evidence must show occupational and social 
impairment due to symptoms of flattened affect, 
circumstantial speech, panic attacks occurring greater than 
once a week, difficulty in understanding complex commands, 
impairment of short and long-term memory, impaired judgment 
and abstract thinking, disturbances in motivation and mood, 
as well as difficulty in establishing and maintaining 
effective work and social relationships.  

In the instant case, the VA examiner in May 1998 did not find 
a speech disorder, but rather noted that the veteran 
expressed himself adequately.  The probative medical evidence 
also does not show evidence of panic attacks greater than 
once per week.  In this regard, the private counselor noted 
that the veteran's anxiety was very high.  The Board notes 
that anxiety is listed under the symptoms for an evaluation 
of 30 percent.  The probative medical evidence also does not 
show symptoms of impaired judgment and abstract thinking, 
disturbances in motivation and mood.  For example, the 
evidence shows that the veteran interpreted simple proverbs 
as shown on mental status examination.  

The evidence suggests that the veteran has memory 
difficulties and cognitive impairment which could result in 
difficulty in understanding complex commands, thus 
establishing those particular elements for an evaluation of 
50 percent.  Specifically, the VA examiner found that the 
veteran would exhibit some cognitive deficits upon more 
structured testing.  The VA examination report shows that the 
veteran had difficulty with serial sevens and the ability to 
register three items took five minutes.  

The examiner, however, attributed the veteran's cognitive 
difficulties to his substance abuse.  In this regard, the 
prohibition of 38 U.S.C.A. § 1110 (stating that no 
compensation shall be paid if the disability is the result of 
the veteran's abuse of alcohol or drugs) precludes an 
increased evaluation for PTSD based upon manifestations of 
PTSD such as substance abuse.  Barela v. West, 11 Vet. App. 
280 (1998).  The Board further notes that both the private 
counselor's findings and the VA examination report show that 
alcohol and drug abuse have caused the veteran to lose jobs. 

Moreover, the VA examiner found the GAF score equaled 55 when 
factoring in the substance dependence.  GAF scores between 55 
and 60 indicate "moderate difficulty in social, 
occupational, or school functioning."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242-43 (1995) (quoting Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994)).  



The examiner also found that the GAF score solely due to the 
PTSD symptomatology equaled 65, which corresponds to some 
mild symptoms or some difficulty in social, occupational 
functioning, but generally functioning pretty well.  Id.

For these reasons and bases, the Board finds that the 
veteran's PTSD more nearly approximates the criteria of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to symptoms of depressed 
mood, anxiety, chronic sleep impairment, and mild memory 
loss, corresponding to a schedular evaluation of 30 percent.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation of 50 percent.  See Gilbert, 1 Vet. App. at 53.  

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


ORDER

Entitlement to service connection for hearing loss of the 
left ear is granted

The veteran not having submitted evidence of well grounded 
claims of entitlement to service connection for hearing loss 
of the right ear and tinnitus, the appeal is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

